IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-40647
                       USDC No. 6:94-CV-1046



DENNIS RAY FREEMAN,

                                    Plaintiff-Appellant,
versus

DIRECTOR TDCJ-ID,

                                    Respondent-Appellee.

                       ---------------------

          Appeal from the United States District Court
                for the Eastern District of Texas

                      ---------------------
                         February 6, 1997
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Dennis Ray Freeman, Texas prisoner # 411531, appeals the

district court’s judgment denying habeas corpus relief pursuant

to 28 U.S.C. § 2254.   Freeman argues that he was deprived of a

neutral and detached hearing officer at his parole revocation

hearing in violation of the Due Process Clause.   We have reviewed

the issues raised by Freeman and conclude that the minimum

requirements of procedural due process were met and that there is



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40647
                               - 2 -

some evidence in the record to support the parole revocation

decision.   See Villarreal v. United States Parole Comm’n, 985

F.2d 835, 839 (5th Cir. 1993); Morrissey v. Brewer, 408 U.S. 471,

485 (1972).   The judgment of the district court is AFFIRMED.